DETAILED ACTION
Applicant’s Response
Acknowledged is the applicant’s request for reconsideration filed on October 27, 2021. Claims 1 and 4 are amended; claims 2-3 are canceled; claim 15 is new. In view of the Examiner’s Amendment below, the claims overcome all previous rejections and are in condition for allowance.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone message by Jinchul Hong on January 12, 2022.
The application has been amended as follows: 
Claim 1, Line 7: “a plurality of times” has been deleted.
Allowable Subject Matter
Claims 1, 4, and 15 are allowable.
Aggarwal, US 2004/0182472, represents the closest prior art. The reference discloses a wafer treatment device including a wafer cassette with a plurality of vertically-arrayed cleaning devices disposed therein. Each cleaning device comprises a wafer support member constituted by a horizontally extending rib (58), and a vertically adjacent spacer (52) (Fig. 5b). The spacer also includes injection holes for supplying a purge gas [0028, 0031]. Aggarwal, as well, provides an emission hole (38) that transports fluid to each spacer, as shown by Figure 4. The portion of the spacer (52a) which permits gas to flow horizontally from the emission hole (38) to the injection hole may be taken as the “purge gas inlet hole.” 
However, because the reference provides a single emission hole (38), the prior art does not teach the claimed feature of plural emission holes of an air pressure block which each couple to a corresponding inlet hole of a spacer. The reference also fails to disclose the claimed capacity for the selective and independent opening and closing of the emission holes. For at least these reasons, as given context by the claim as a whole, the applicant’s invention patentably distinguishes over the closest prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/N. K. F./
Examiner, Art Unit 1716

/PARVIZ HASSANZADEH/      Supervisory Patent Examiner, Art Unit 1716